Citation Nr: 1726130	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-25 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  
A notice of disagreement was filed in October 2011, a statement of the case was issued in July 2013, and a substantive appeal was received in September 2013.


FINDINGS OF FACT

1.  In a February 2003 RO decision, entitlement to service connection for PTSD was denied; the Veteran did not file a notice of disagreement.

2.  In September 2005 and July 2006, the RO denied entitlement to service connection for PTSD.  The Veteran filed a notice of disagreement in September 2006 and a statement of the case was issued in January 2007 but the Veteran did not perfect an appeal.

3.  Additional evidence received since the RO's July 2006 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD.

4.  The evidence is at least in equipoise as to whether the Veteran has PTSD and depressive disorder due to his in-service experiences.


CONCLUSIONS OF LAW

1.  The February 2003, September 2005, and July 2006 RO decisions denying entitlement to service connection for PTSD are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156; 20.1103.

2.  New and material evidence has been received since the July 2006 RO decision denying entitlement to service connection for PTSD and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Discussion

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

In a February 2003 rating decision, the RO denied entitlement to service connection for PTSD.  This determination found that the available evidence did not show a confirmed diagnosis of PTSD to permit a finding of service connection and the evidence was inadequate to establish that a stressful experience occurred.  The Veteran did not file a notice of disagreement and no evidence was received within a year of issuance of the rating decision.  38 U.S.C.A. § 7105; Bond v. Shinseki, 
659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In November 2004, the Veteran filed a claim to reopen.  In September 2005, the RO denied entitlement to service connection for PTSD.  It found that the evidence was inadequate to establish that a stressful experience occurred.  In January 2006, the Veteran submitted a stressor statement which constituted new evidence.  In July 2006, the RO denied entitlement to service connection for PTSD.  This determination noted that the RO had not received new and material evidence.  
A notice of disagreement was filed in September 2006 and a statement of the case was issued in January 2007.  The statement of the case noted the diagnosis of PTSD from a psychiatrist, but fount the stressor was inconsistent, to include with the information in his military personnel records.  A substantive appeal was not received, thus the RO's decision is final.  38 C.F.R. §§ 20.200, 20.1103

The basis of the prior denials was that there was no evidence of an in-service stressful occurrence.  As will be discussed in detail below, a medical examiner has concluded that the Veteran incurred traumatic experiences in service and suffered from fear from being in a hostile territory.  09/07/2011 VA Examination; 04/25/2011 Medical Treatment Record-Non-Government Facility.  Moreover, as will be detailed below, since the July 2006 rating decision new PTSD provisions have been implemented per 38 C.F.R. § 3.304(f)(3) and 75 Fed. Reg. 39843-39852 (July 13, 2010).  

Regarding the change in regulation, VA will not apply the new rule to claims that were finally denied before the effective date of the rule unless new and material evidence is submitted.  75 Fed. Reg. 39,843, 39,851 (July 13, 2010).  The change in the evidentiary standard for establishing occurrence of an in-service stressor does not constitute a basis by itself on which to reopen a finally denied claim for service connection for PTSD because it is procedural in nature and does not effect a substantive change in the law governing service connection for disabilities.  Id. 

As for how the Veterans Benefits Administration (VBA) has decided to effectuate the amended regulation, in Training Letter 10-05 (July 16, 2010), VBA notes that for claims to reopen a previously denied service connection PTSD claim, new and material evidence will be required and adds the following:

To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - "fear of hostile military or terrorist activity" - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will be sufficient for reopening a claim if the Veterans' record otherwise demonstrates service in a location involving exposure to "hostile military or terrorist activity."

The Veteran's assertions regarding his stressor(s) and opinions of the medical professionals together raise a reasonable possibility of substantiating the previously denied PTSD claim.  The record also contains a September 2010 statement from a retired Navy Captain that states the Veteran served on the USS Clarion River in 1968 while the that ship was engaged in "Naval Gunfire Support operations."  In light of the new and material evidence, the Board finds that the aforementioned evidence is new and material and raises a reasonable possibility of substantiating the claim.  

For the above reasons, the claims of service connection for PTSD is reopened.  38 U.S.C.A. § 5108.  


Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  The Court has emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (stating that competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  

If a stressor claimed by a veteran is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual (DSM-IV/V).  

The Veteran's DD Form 214 reflects that he served as a yeoman/personnel clerk in the United States Navy aboard the USS Clarion River in the inland waterways/brown waters off the shores of the Republic of Vietnam.  See VBA Training Letter 10-06 (Sept. 2010); 'Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents;' http://www.publichealth.va.gov/exposures/agentorange/shiplist/index.asp; http://www.benefits.va.gov/compensation/claims-postservice-agent_orange.asp.
This list indicates that the Clarion River was a ship that operated primarily or exclusively on Vietnam's inland waterways.  The Veteran's DD Form 214reflects that he had 3 months, and 9 days of foreign and/or sea service.  12/01/2015 Certificate of Release or Discharge from Active Duty.

VA outpatient treatment records reflect recent diagnoses of PTSD and depression in 2008 and 2010.  10/01/2008, 01/27/2009, 04/13/2010 Medical Treatment Record-Government Facility.

In March 2011, the Veteran underwent a VA examination.  The Veteran reported that he served aboard the USS Clarion River and he was in Navy gunfire missions (launched rockets off the ships) against the North Vietnamese.  The ship was close to Da Nang and Cam Ranh Bay.  The examiner diagnosed depression not otherwise specified.  The examiner commented that overall he qualifies for a diagnosis of depression, but not PTSD.  The examiner added that the Veteran's stressors in Vietnam were not very severe and while his ship fired on the enemy he does not recall his ship being under fire and the only stressor cited is fear of being in hostile territory.  

In September 2011, a private psychologist reviewed records and conducted an evaluation of the Veteran.  The examiner noted that the Veteran served aboard the USS Clarion River while in the Navy, and was based in the Far East, with home ports at Yokohama or Yokosuka, Japan and saw duty in Vietnam.  His ship supported allied combat missions by firing rockets, with the Veteran serving as a rocket launcher.  Their ship was frequently fired upon and the Veteran recalled the fear of getting killed either by gunfire or of the ship exploding.  The examiner stated that the Veteran is of at least low average intelligence, with memory comprehension and basic social skills that are within normal limits.  There is no evidence of psychotic symptoms but he does present with symptoms consistent with a primary diagnosis of PTSD and a secondary one of depressive disorder not otherwise specified.  The examiner stated that it is noteworthy that while the record prior to the March 2010 VA examination offered diagnoses of PTSD and depressive disorder not otherwise specified due to "traumatic experiences in the military" the VA examination did not accept that the criteria for PTSD had been met, citing as one reason - 'does not recall his ship being under fire' - which contradicts the record.  The private examiner found that the overall record available for review, taken together with the interview, in fact supported a primary diagnosis of PTSD, and a secondary diagnosis of depressive disorder not otherwise specified.  The symptoms experienced by the Veteran, specifically concentration problems, memory lapses, irritability, sleep difficulties, anxiety, anger, depressed mood, social withdrawal, intrusive thoughts are seen as being more likely than not a 'reaction complex' to the traumatic experiences that occurred while serving in the Navy.  Functionally, the private psychologist stated that the Veteran was likely to have difficulty in the workplace interacting with co-workers and the general public, making independent decisions with respect to tasks of more than minimal complexity, initiation of activity, implementing instructions and procedures that are complex in nature, facilitating or participating in group/cooperative activity.  

The Board acknowledges the VA examiner's opinion that the Veteran does not have PTSD due to his in-service stressors.  The Board, however, finds that the evidence is in equipoise based on the PTSD diagnosis rendered by the September 2011 examiner and the previous diagnoses of PTSD rendered by VA psychiatrist in treatment in 2008 and 2010.  The Board notes that the record is also in equipoise regarding the material issue of whether the Veteran's claimed stressors are credible.  The Board finds that evidence of record does lend support to finding that the experienced a fear of hostile military or terrorist activity, to include combat activity,  due to the evidence of record that that the Veteran's ship was involved in hostile file and moved along the inland waters ways of the Republic of Vietnam.  38 C.F.R. § 3.304(f).  Additionally, the private 2011 opinion establishes by competent medical evidence a link between current symptoms and an in-service stressor.

For the foregoing reasons, the Board finds that service connection is warranted for PTSD.  


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has been submitted; the petition to reopen is allowed.

Service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


